PER CURIAM.
Appellant, Koslovsky Realty, Inc. (“KRI”), appeals an adverse final judgment denying it a real estate commission from the seller of a condominium unit, and awarding attorney’s fees to the buyer. We reverse.
The only brokerage relationship involving KRI was with the sellers, appellees Alvin and Marilyn Losek (“Loseks”). There was no brokerage arrangement between KRI and appellee, Selma Milgrim (“Milgrim”), and thus no basis for the trial court’s finding that the Loseks were relieved of liability. Because KRI was the procuring cause of the sale, it was entitled to commission. See Sheldon Greene & Associates, Inc. v. Rosinda Investments, N.V., 475 So.2d 925 (Fla. 3d DCA 1985), review dismissed, 502 So.2d 421 (Fla. 1987).
Accordingly, we reverse and remand for entry of judgment in favor of KRI against Milgrim and Losek in all respects. Our decision does not preclude the parties from pursuing any claims for indemnification.
Reversed and remanded with directions.